Citation Nr: 1738837	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure and as secondary to a service-connected disability.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to October 27, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1975, with additional National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  First, a September 2010 rating decision continued the previous assignment of a 30 percent disability rating for PTSD, effective May 6, 2009.  In this regard, a subsequent August 2011 rating decision awarded the Veteran a 50 percent disability rating, effective October 27, 2010.  As these ratings are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings as assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the August 2011 rating decision denied the Veteran's claim for entitlement to service connection for a heart disability.  Finally, an October 2014 rating decision denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

These claims were later remanded by the Board in April 2015 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and for erectile dysfunction, were also remanded at that time.  However, service connection was awarded for these disabilities in a December 2015 rating decision.  As this constitutes a complete grant of the Veteran's service connection claims and the Veteran has not disagreed with the disability evaluations or effective dates assigned, these matters are no longer before the Board.   

With regard to the existing heart claim, the Veteran testified during a videoconference hearing in January 2015.  A transcript of that hearing has been associated with the claims file.  In June 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In August 2017, the Veteran indicated that he did not wish to participate in another hearing.  As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matter on appeal.

The Veteran's peripheral neuropathy and PTSD claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not diagnosed with heart disability during the pendency of this appeal.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for a heart disability.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In applying these standards to the Veteran's claim, the Board does not find competent evidence of a heart disability existing at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

In this regard, the Board notes that the Veteran first filed a claim for disability benefits in June 2011.  Since that time, the Veteran has solicited cardiac treatment on a number of occasions.  However, without proper medical training and expertise, the Veteran is not competent to render a medical diagnosis with regard to the purported symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Thus, the Board refers to the medical evidence of record in determining whether a current disability exists.  In doing so, the Board undertook an exhaustive review of the Veteran's relevant treatment records, and found no evidence of a cardiac diagnosis or ongoing symptomatology since the time of the Veteran's claim in June 2011 therein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Instead, private treatment records dated February 2011 note the absence of chest pain and an irregular heart beat in the Veteran.  VA treatment records dated March and April 2011 indicate a normal heart examination of the Veteran, during which he presented with a regular heart rhythm; without murmur, gallop, click, or rub; and without evidence of unstable heart disease cardiac decompensation.  Subsequent VA treatment records dated June 2011 note dyspnea on mild exertion.  However, no history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, or fatigue was reported at that time.  

Further, private treatment records dated March 2012 noted normal heart sounds.  VA treatment records dated February 2013 indicated a regular rhythm with no murmur, gallop, click, or rub in the Veteran.  A normal myocardial perfusion scan, without evidence of ischemia or infarction, was later reported in March 2013.  Thus, normal cardiac function was indicated at that time.  Subsequent VA treatment records have denied the existence of current cardiac symptoms in the Veteran, including in January 2015 and March 2016.

Upon review of the above, a March 2017 VA examiner concluded that the Veteran did not present with a current cardiac condition at that time.  In doing so, the examiner recorded the Veteran's history of atrial fibrillation in 2002, and possibly again in 2008.  However, he ultimately concluded that this condition had resolved itself and was "no longer present" in the Veteran.  Further, the examiner noted that there was no evidence of atrial fibrillation in the Veteran since 2011.

Thus in light of the evidence of record, the Board concludes that the Veteran did not present with a current disability at any time during the pendency of this appeal.  Although the evidence of record establishes that the Veteran demonstrated atrial fibrillation in 2002 and possibly 2008, the condition appears to have been temporary in nature and has since resolved.  As a result, the Veteran has not presented with current symptomatology since several years prior to the filing of his claim for benefits.  See also private treatment records dated April 2004 (reporting a normal heart examination); May 2007 (denying evidence of myocardial ischemia or angina and noting the existence of normal left ventricular systolic function; and October 2008 (noting that the Veteran's primary neurologic symptoms had resolved, such that existing chest discomfort appeared more gastrointestinal in nature; further noting the Veteran's heart was at a regular rate and rhythm without murmurs, gallops, or rubs).

As such, the most probative evidence of record does not reflect that the Veteran has been diagnosed with a heart disability at any time during the pendency of this appeal.  Accordingly, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a heart disability is denied.  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's peripheral neuropathy and PTSD claims.  

These claims were previously remanded by the Board in April 2015 for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Said SOC was issued in October 2015.  The Veteran filed a timely substantive appeal the following month, wherein he requested the opportunity to testify during a videoconference hearing regarding these claims.  At no time has the Veteran withdrawn this request, nor has the requested hearing been provided to him.  See Representative's letters dated August 2016 and March 2017 (requesting status update on appeals).

However, a veteran has the right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.  Therefore, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a hearing so that he may provide evidence in support of these claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with regard to his peripheral neuropathy of the bilateral upper extremities and PTSD claims.  A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


